
	
		I
		111th CONGRESS
		1st Session
		H. R. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Bishop of Utah
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for a land exchange with the City of
		  Bountiful, Utah, involving National Forest System land in the Wasatch-Cache
		  National Forest and to further land ownership consolidation in that national
		  forest, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bountiful City Land Consolidation
			 Act.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the City of Bountiful, Utah.
			(2)Federal
			 landThe term Federal land means the land under
			 the jurisdiction of the Secretary identified on the map as Shooting
			 Range Special Use Permit Area.
			(3)MapThe
			 term map means the map entitled Bountiful City Land
			 Consolidation Act and dated October 15, 2007.
			(4)Non-federal
			 landThe term non-Federal land means the 3 parcels
			 of City land comprising a total of approximately 1,680 acres, as generally
			 depicted on the map.
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Land exchange,
			 Wasatch-Cache National Forest, Utah
			(a)In
			 GeneralSubject to
			 subsections (c) through (g), if the City of Bountiful, Utah, conveys to the
			 Secretary of Agriculture all right, title, and interest of the City in and to
			 the non-Federal land, the Secretary shall convey to the City all right, title,
			 and interest of the United States in and to the Federal land.
			(b)Availability of
			 MapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service.
			(c)Valuation and
			 Equalization
				(1)ValuationThe
			 value of the Federal land and the non-Federal land to be conveyed under
			 subsection (a)—
					(A)shall be equal, as
			 determined by appraisals carried out in accordance with section 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (2).
					(2)EqualizationIf
			 the value of the Federal land and the non-Federal land to be conveyed in a land
			 exchange under this section is not equal, the value may be equalized by—
					(A)making a cash
			 equalization payment to the Secretary or to the City, as appropriate; or
					(B)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
					(d)Applicable
			 LawSection 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716) shall apply to the land exchange authorized under
			 subsection (a), except that the Secretary may accept a cash equalization
			 payment in excess of 25 percent of the value of the Federal land.
			(e)Conditions
				(1)Liability
					(A)In
			 generalAs a condition of the exchange under subsection (a), the
			 Secretary shall—
						(i)require that the
			 City—
							(I)assume all
			 liability for the shooting range located on the Federal land, including the
			 past, present, and future condition of the Federal land; and
							(II)hold the United
			 States harmless for any liability for the condition of the Federal land;
			 and
							(ii)comply with the
			 hazardous substances disclosure requirements of section 120(h) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9620(h)).
						(B)LimitationClauses
			 (ii) and (iii) of section 120(h)(3)(A) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A))
			 shall not apply to the conveyance of Federal land under subsection (a).
					(2)Additional terms
			 and conditionsThe land exchange under subsection (a) shall be
			 subject to—
					(A)valid existing
			 rights; and
					(B)such additional
			 terms and conditions as the Secretary may require.
					(f)Management of
			 Acquired LandThe non-Federal land acquired by the Secretary
			 under subsection (a) shall be—
				(1)added to, and
			 administered as part of, the Wasatch-Cache National Forest; and
				(2)managed by the
			 Secretary in accordance with—
					(A)the Act of March
			 1, 1911 (commonly known as the Weeks Law; 16 U.S.C. 480 et seq.); and
					(B)any laws
			 (including regulations) applicable to the National Forest System.
					(g)Easements;
			 Rights-of-Way
				(1)Bonneville
			 shoreline trail easementIn carrying out the land exchange under
			 subsection (a), the Secretary shall ensure that an easement not less than 60
			 feet in width is reserved for the Bonneville Shoreline Trail.
				(2)Other
			 rights-of-wayThe Secretary and the City may reserve any other
			 rights-of-way for utilities, roads, and trails that—
					(A)are mutually
			 agreed to by the Secretary and the City; and
					(B)the Secretary and
			 the City consider to be in the public interest.
					(h)Disposal of
			 Remaining Federal Land
				(1)In
			 generalThe Secretary may, by sale or exchange, dispose of all,
			 or a portion of, the parcel of National Forest System land comprising
			 approximately 220 acres, as generally depicted on the map that remains after
			 the conveyance of the Federal land authorized under subsection (a), if the
			 Secretary determines, in accordance with paragraph (2), that the land or
			 portion of the land is in excess of the needs of the National Forest
			 System.
				(2)RequirementsA
			 determination under paragraph (1) shall be made—
					(A)pursuant to an
			 amendment of the land and resource management plan for the Wasatch-Cache
			 National Forest; and
					(B)after carrying out
			 a public process consistent with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
					(3)ConsiderationAs
			 consideration for any conveyance of Federal land under paragraph (1), the
			 Secretary shall require payment of an amount equal to not less than the fair
			 market value of the conveyed National Forest System land.
				(4)Relation to
			 other lawsAny conveyance of Federal land under paragraph (1) by
			 exchange shall be subject to section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
				(5)Disposition of
			 proceedsAny amounts received by the Secretary as consideration
			 under subsection (c) or paragraph (3) shall be—
					(A)deposited in the
			 fund established under Public Law 90–171 (commonly known as the Sisk Act; 16
			 U.S.C. 484a); and
					(B)available to the
			 Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land to be included in the Wasatch-Cache
			 National Forest.
					(6)Additional terms
			 and conditionsAny conveyance of Federal land under paragraph (1)
			 shall be subject to—
					(A)valid existing
			 rights; and
					(B)such additional
			 terms and conditions as the Secretary may require.
					
